Title: To John Adams from Willis Alston, 14 February 1801
From: Alston, Willis
To: Adams, John



Sir
Representative Chamber 14th Feby 1801

In consequence of the passage of a law during the present session of Congress for organizing the courts of the united states the appointment of a circuit Judge in the state of North Carolina becomes necessary
I therefore take the liberty of recommending to your consideration the character of the Honorable Samuel Johnston, at present a Judge of the Supreme court of said state, for the Honor of that office in whom legal knowledge honesty and integrity are United
I should not have approached you upon the present occasion had it not have been in discharge of a duty I owe the state which I have with others the Honor of representing in the congress of the united states I am with sentiments of respect your / most obedient servant.
Willis Alston